DETAILED ACTION

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US20140044930).
Re Claim 1, Chin show and disclose
A multilayer substrate comprising 
the multilayer substrate (fig. 1 and 3) having an outer periphery at least part of which is processed so as to have a wave shape (fig. 1);
Chin disclosed claimed invention, except for Chin does not explicitly disclose a wiring provided on an inner layer; however, Chin shows and discloses the circuit substrate with multilayers, and the electronic device has circuits with connecting wirings, therefore, it would have been obvious to one having ordinary skill in the art to arrange the wiring in the inner layer of the circuit, in order to make the circuit substrate perform normal function of carrying a wiring in an inner layer for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Re Claim 2, Chin show and disclose

Re Claim 5, Chin show and disclose
The multilayer substrate as set forth in claim 1, 
Chin disclosed claimed invention, except for wherein the entire outer periphery is processed so as to have the wave shape, since Chin disclosed the substrate having an outer periphery at least part of which having a wave shape (for three sides of the substrate, fig. 1), therefore, it would have been obvious to one having ordinary skill in the art to arrange the wiring in the inner layer of the circuit, in order to rearrange all four sides with the wave shape, in order to have variety design choice of shape of a side of a circuit substrate for the electronic device; since it has been held that the configuration of a konwn shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 6, Chin show and disclose
The multilayer substrate as set forth in claim 1, wherein part of the multilayer substrate which part is processed so as to have the wave shape is constituted by a dielectric layer (100 and/or 300 of the substrate, fig. 1 and 3).
Re Claim 7, Chin show and disclose
The multilayer substrate as set forth in claim 6, wherein the dielectric layer is made of a resin which has flexibility in a state where the resin is cured (The 
Re Claim 8, Chin show and disclose
A multilayer substrate array comprising a plurality of multilayer substrates recited in claim 1, the plurality of multilayer substrates being arranged on one plane (fig. 1 and 3).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin, in view of Arnouse (US20170192928).
Re Claim 9, Chin show and disclose
the multilayer substrate recited in claim 1 (of a display device, [Title]),
Chin does not disclose
a transmitter-receiver module; and the transmitter-receiver module comprising an IC; and an antenna connected to the IC, the wiring being part of a signal line via which the antenna is connected to the IC.
Arnouse teaches a device 
a transmitter-receiver module (the computing system comprise a wireless communication interface, [0007]) using a display (the output device selected from the group consisting of: a monitor, a display and speakers, [0009]); and the transmitter-receiver module comprising an IC (chip, [0081]); and an antenna (antenna, [0081]) connected to the IC, the wiring being part of a signal line via which the antenna is connected to the IC (an electrical path is created that connects the antenna to the single chip GPS solution, [0081]).
.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein part of the outer periphery which part extends in a direction in which the wiring extends is processed so as to have the wave shape.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 4 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150084208 US-20100061072 US-20160302301 US-20120224118 US-20070044145 US-20080253085 US-20150223337 US-20170195111 US-20060046787 US-20060058058 US-20060046770 US-20080198545 US-6617946 US-10235323 US-7908407 US-8248806.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.